Citation Nr: 1456863	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-46 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June to August 1997, and from January 2004 to January 2005, and had additional periods of Reserve service.  The issue remaining on appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The case was previously before the Board in January 2014, when this issue was remanded for additional development.  [At the time of the January 2014 remand, an additional issue of service connection for a bilateral knee disability was also in appellate status and, remanded by the Board.  That issue was resolved by the August 2014 rating decision awarding of service connection for chondromalacia of both knees, and is no longer on appeal.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In February 2014 (prior to the August 2014 grant of service connection for bilateral knee disabilities), the Veteran was afforded a VA examination that addressed his knee and back disability claims.  The examiner was only asked to address whether the Veteran's back disability was directly related to (caused or aggravated by) his military service.  A secondary service connection theory of entitlement was not presented to, or addressed by, the examiner.  The examiner opined that the Veteran's back disability had onset over an extended period of time, pre-existed his active duty service, and was unlikely permanently aggravated by the active duty service.  The examiner did not discuss whether the Veteran's back disability may be etiologically linked to (caused or aggravated by) his knee disabilities.

The October 2014 brief by the Veteran's representative expressly raises the contention that the Veteran's back disability is etiologically linked to his bilateral knee disability (at least on the basis of the knee disabilities aggravated the back disability).  The representative explained: "We argue that medical evidence links a back condition to a knee condition....  It is plausible that the veteran's knee disability contributed to his back disability and we ask ... that the veteran's back condition be service connected as secondary to his bilateral knee disability."

This newly presented theory of entitlement must be addressed.  The record does not include a medical opinion that adequately addresses this secondary theory of service connection for a back disability.  In addition, the Board observes that the AOJ has not addressed the secondary service connection theory of entitlement in any adjudication since the award of service connection for the knee disabilities; the AOJ shall have the opportunity to do so on remand.

The case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of all VA evaluations and treatment the Veteran has received for his back and knee disabilities, including at the Danville, IL VA Medical Center.

2.  The AOJ should thereafter return the Veteran's record to the February 2014 VA examiner for review and an addendum medical opinion regarding the etiology of his back disability.  If that examiner is unavailable to provide the opinion sought, the record should be forwarded to another orthopedist for the opinion sought.  (If that provider considers further examination necessary, such should be arranged.)  

The consulting provider should offer opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's back disability was caused or aggravated  by his service-connected knee disabilities?

(b) If the opinion is that the back disability was not caused by the Veteran's knee disabilities, but was aggravated by such disabilities, the physician should specify, to the extent possible, the degree of back disability due to such aggravation (i.e., identify the baseline level of severity of the back disability before the aggravation occurred, and the level of severity of the back disability after aggravation occurred).

The consulting provider must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal (addressing all theories of entitlement raised).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

